Citation Nr: 0713415	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-21 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extension of convalescence and an increased 
evaluation for service-connected traumatic arthritis, MTP 
joint, right foot currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 RO decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran requested a Travel Board 
hearing at the RO in a VA Form 9 dated in May 2005.  A 
hearing was scheduled for February 23, 2007.  A letter was 
sent to the veteran on January 25, 2007 giving the veteran 
notice of the February 2007 hearing, but the veteran did not 
appear for the hearing.  

The Board notes that the veteran was not notified of the 
hearing at least 30 days prior to the hearing date and the 
veteran did not waive his right to such notification.  
38 C.F.R. § 19.76 (2006).  Consequently, the Board finds that 
a remand to ensure due process in this case is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the veteran for a 
hearing bfore a Veterans Law Judge at the 
next available opportunity.  The RO should 
notify the veteran of the date of such 
hearing by sending a letter of 
notification to the veteran at his address 
of records at least 30 days prior to the 
hearing date and provide a copy of such 
notification in the record.  38 C.F.R. 
§ 19.76.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



